                Case 2:21-cv-00825-RSL Document 1-2 Filed 06/18/21 Page 1 of 11




 1

 2

 3

 4

 5

 6

 7                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                 FOR THE COUNTY OF KING


       AARON FREIN and BRANDI HAIR,
 9
                                     Plaintiffs,          No.
10
                      V.

11
      HUNTER WARFIELD,INC.                                COMPLAINT
12                                   Defendant.

13
            COMES NOW the Plaintiffs Aaron Frein and Brandi Hair and allege as follows:
14
                                             I.      PARTIES
15
          1.1       Plaintiff Aaron Frein is a natural person, residing in Seattle, Washington, located
16
     in King County. Defendant Hunter Warfield, Inc. has alleged that Mr. Frein owes a consumer debt.
17
     Mr. Frein is therefore a “person” as defined by Washington’s Consumer Protection Act(“CPA”);
18
     a “debtor” as defined by Washington’s Collection Agency Act (“CAA”); and a consumer as
19
     defined by the federal Fair Debt Collection Practices Act(“FDCPA”).
20
          1.2       Plaintiff Brandi Hair is a natural person, residing in Seattle, Washington,located in
21
     King County. Defendant Hunter Warfield, Inc. has alleged that Ms. Hair owes a consumer debt.
22

23

24    COMPLAINT - 1                                                             Leonard Law
                                                                        3614 California Ave. SW,#151
                                                                          Seattle, Washington 98116
                                                                              Ph.(206)486-1176
                                                                              Fx.(206)458-6028
                Case 2:21-cv-00825-RSL Document 1-2 Filed 06/18/21 Page 2 of 11




 1   Ms. Hair is therefore a “person” as defined by the CPA; a “debtor” as defined by the CAA; and a

 2    consumer” as defined by the FDCPA.

 3        1.3       Defendant Hunter Warfield, Inc.(HWI) is a for profit corporation doing business

 4   in Washington state. HWI is a corporation that uses the instrumentality of interstate commerce or

 5   the mails in its business the principal purpose of which is the collection of debts. HWI is licensed

 6   in Washington as a “collection agency” doing business out of Spokane, Washington and Tampa,

 7   Florida under UBI number 602-470-788. HWI is therefore a “collection agency” and “licensee as

 8   defined by the CAA,a “person” as defined by the CPA, and a “debt collector” as defined by the

 9   FDCPA.

10                                II.    JURISDICTION AND VENUE

11
            Jurisdiction and Venue in King County Superior Court are appropriate where the acts at
12
     issue and described herein or some part thereof occurred in King County, Washington, and where
13
     the injury to Plaintiffs or some part thereof occurred in King County, Washington, and where the
14
     Defendant is registered to do business and does business in Washington state, and where Defendant
15
     has already submitted to this jurisdiction by attempting to collect a debt in this jurisdiction, and
16
     where the Plaintiffs pray for injunctive relief RCW 4.12.020; 4.12.025; 4.28.180; 4.28.185; and
17
     7.40.010. The Court also has jurisdiction over this action under the CPA, which authorizes civil
18
     action brought under the CPA in the superior courts of this state. RCW 19.86.090.
19
                                        III.   FACTS ALLEGED
20
         3.1        Plaintiffs Mr. Frein and Ms. Hair were tenants at 1400 NW 59'^ Street in Seattle,
21
     Washington (“1400 Apartments”) in an apartment managed by Northwest Apartments(NWA).
22

23

24   COMPLAINT-2                                                                Leonard Law
                                                                        3614 California Ave. SW,#151
                                                                          Seattle, Washington 98116
                                                                              Ph.(206)486-1176
                                                                              Fx.(206)458-6028
                Case 2:21-cv-00825-RSL Document 1-2 Filed 06/18/21 Page 3 of 11




 1        3.2        They rented Unit 1 in the 1400 Apartments from 2015 until 2019. In 2019, Mr.

 2   Frein and Ms. Hair signed a renewal lease agreement with NWA that was effective April 1, 2019

 3   through March 31, 2020.

 4        3.3        During Mr. Frein’s and Ms. Hair’s tenancy, the apartment flooded and repairs that

 5   NWA had agreed to complete were not completed.

 6        3.4       On October 21, 2019, Mr. Frein and Ms. Hair moved out of the 1400 Apartments

 7   and paid their rent through November 2019.

 8        3.5        When they moved out, Mr. Frein and Ms. Hair left the apartment in very good

 9   condition and took pictures to confimi the cleanliness of the unit.

10        3.6       More than 20 days after Mr. Frein and Ms. Hair left the property, they received a

11   statement from NWA dated November 22, stating that they owed $10,196.19.

12        3.7       The statement included charges for rent for the months of November 2019

13
     through March 2020. The statement also included charges for flooring replacement and repair

14   and painting of the walls.

15        3.8       Neither the floor nor the walls were damaged by Mr. Frein or Ms. Hair. Any

16   damage was the result of a leak into the apartment that NWA previously acknowledged was an

17   issue that was not caused by Mr. Frein or Ms. Hair, or normal wear and tear resulting from

18   ordinary use over their four-year tenancy.

19        3.9       NWA never provided Mr. Frein or Ms. Hair an itemized statement at moveout

20   specifically describing the condition and cleanliness of, or existing damages to, the premises and

21   furnishings that included but was not limited to the walls, floors, countertops, carpets, drapes,

22   furniture, and appliances.

23

24    COMPLAINT-3                                                                  Leonard Law
                                                                           3614 California Ave. SW,#151
                                                                             Seattle, Washington 98116
                                                                                 Ph.(206)486-1176
                                                                                 Fx.(206)458-6028
              Case 2:21-cv-00825-RSL Document 1-2 Filed 06/18/21 Page 4 of 11




 1        3.10       On January 8, 2020, Mr. Frein’s then attorney, Nicholas Ranallo, sent NWA a

 2   letter explaining the various ways in which NWA had violated Washington’s Residential

 3   Landlord Tennant Act in its moveout procedures. The letter also disputed the charges NWA

 4   claimed Mr. Frein and Ms. Hair owed and offered to settle NWA’s claim for $1600.

 5        3.11       Mr. Ranallo also demanded that NWA preserve all documents relating to its

 6   attempts to relet the unit, which Ms. Hair and Mr. Frein vacated in October and provide

 7   information explaining why the unit had not been relet.

 8        3.12       Plaintiffs subsequently filed a complaint with the City of Seattle Department of

 9
     Construction and Inspections regarding NWA’s attempts to collect more than was legally due

10   and for failing to return Mr. Frein’s and Ms. Hair’s damage deposit. The City of Seattle

11   investigated NWA’s practices and found that NWA was violating the Seattle Code and

12
     Washington’s Residential Landlord Tennant Act by seeking to collect more than was legally due

13
     from Mr. Frein and Ms. Hair and by failing to return or credit their damage deposit upon

14   moveout.

15        3.13      On February 17, 2020, Mr. Ranallo sent another letter to NWA disputing the debt,

16   detailing why the amount NWA claimed it was owed was not correct, and he attempted to settle

17   the matter.

18        3.14      After Mr. Frein and Ms. Hair moved out in October 2019, NWA did not take

19   reasonable steps to re-rent the unit.

20        3.15      Despite Seattle’s very strong rental market, NWA did not re-rent the unit Mr.

21   Frein and Ms. Hair vacated until February 20, 2020.

22

23

24    COMPLAINT-4                                                               Leonard Law
                                                                       3614 California Ave. SW,#151
                                                                         Seattle, Washington 98116
                                                                             Ph.(206)486-1176
                                                                             Fx.(206)458-6028
              Case 2:21-cv-00825-RSL Document 1-2 Filed 06/18/21 Page 5 of 11




 1        3.16      Subsequently, NWA issued a new moveout statement to Mr. Frein and Ms. Hair

 2   dated February 14, 2020 that claimed they owed NWA $6,385.69. That amount included rent for

 3   the months of December 2019- February 20, 2020.

 4        3.17      Under RCW 59.18.310 where a tenant abandons a property prior to the end of a

 5   lease term the landlord is only entitled to collect “rent accrued during the period reasonably

 6   necessary to re-rent the premises at fair rental.

 7        3.18      Around July 11, 2020, Defendant HWI sent Mr. Frein and Ms. Hair a collection

 8   letter claiming that they owed $6,385.69 to HWI’s client “1400 Apartments, LLC.

 9        3.19      HWI reported to Plaintiffs’ credit reports a $6,385 claim on or around July 9,

10   2020. Those tradelines remain on Mr. Frein’s and Ms. Hair’s credit reports and are negatively

11   impacting their creditworthiness.

12        3.20      On or around July 17, 2020, Plaintiffs sent HWI letters signed by each ofthem

13
     disputing the debt, demanding validation, and directing HWI to send all further communications

14   to their attorney. Those letters were received by HWI on July 23, 2020.

15        3.21      In a letter dated July 24, 2020, HWI claimed that Mr. Frien and Ms. Hair owed

16   $6,385.69. The validation documents contained within that letter included a statement showing

17
     that the balanced alleged included $615.00 for flooring replacement, $800.00 for move out

18
     painting and wall repair, $225.00 for move out cleaning, $8,175 for rent between November

19   2019 and March 2020 and other charges.

20       3.22
                    NWA’s records show that it spent months remodeling Unit 1 after Mr. Frein and

21
     Ms. Hair move out and did not immediately try to re-rent the unit. The records also reveal that

22

23

24   COMPLAINT-5                                                                 Leonard Law
                                                                        3614 California Avc. SW,#151
                                                                          Seattle, Washington 98116
                                                                              Ph.(206)486-1176
                                                                              Fx.(206)458-6028
              Case 2:21-cv-00825-RSL Document 1-2 Filed 06/18/21 Page 6 of 11




 1   the apartment remodel was to update the unit, which had not been updated since 2015, and to

 2   repair damages that resulted from the flood that was not the fault of Mr. Frein or Ms. Hair.

 3        3.23      On August 19, 2020, Mr. Frein’s and Ms. Hair’s attorney sent HWI a letter

 4   disputing the claim and included with that letter two letters he had sent to NWA detailing why

 5   they were not entitled to collect the amount they sought to collect.

 6        3.24      On or around March 4, 2021, HWI assigned Mr. Frein’s and Ms. Hair’s account

 7   to the collection agency of Gordon Aylworth and Tami, P.C.(“GAT”)to commence litigation on

 8   the account. GAT sent Mr. Frein a collection letter dated March 12, 2021 demanding $7,121.01,

 9   which included a principal balance of $6,385.69 and interest on that balance accruing between

10
     December 1,2019 and March 12, 2021. Many of the charges that made up the principal balance

11   were for work that was not completed or billed until February of 2020.

12        3.25
                    Because HWI was demanding amounts not legally due from the Plaintiffs and

13   sending them threatening letters to collect an amount not owed, Plaintiffs incurred legal fees and

14   other charges to investigate the amount HWI claimed they owed.

15        3.26      HWI’s attempted collection of amounts not owed, and its reporting of the debt not

16   owed on Plaintiffs’ credit reports, caused Plaintiffs emotional distress in the form of fear, anger,

17   and frustration.

18        3.27      On information and belief, HWI’s reporting of the debt on Plaintiffs’ credit

19   reports also negatively impacted Plaintiffs’ credit worthiness.

20        3.28      On information and belief HWI continues to collect on the account.

21

22

23

24   COMPLAINT -6                                                                Leonard Law
                                                                         3614 California Ave. SW,#151
                                                                           Seattle, Washington 98116
                                                                               Ph.(206)486-1176
                                                                               Fx.(206)458-6028
                Case 2:21-cv-00825-RSL Document 1-2 Filed 06/18/21 Page 7 of 11




 1                                        IV.    FIRST CLAIM
                  Violation of Washington’s Collection Agency Act(RCW 19.16 et seq.)
 2                    PerSe violation of the Washington Consumer Protection Act
                                           RCW 19.86 et seq.
 3
          4.1       Plaintiffs reallege and incorporate herein the above allegations.
 4
          4.2       The CPA declares “‘[ujnfair methods of competition and unfair or deceptive
 5
     practices in the conduct of any trade or commerce.. .’ to be unlawful.” Evergreen Collectors v.
 6
     Holt, 60 Wn. App. 151, 154, 803 P.2d 10(1991)(quoting RCW 19.86.020).
 7
          4.3       The CPA can be violated per se through the violation of a statute that is enforced
 8
     through the CPA or by the commission of an unfair or deceptive practice that affects the public
 9
     interest. Blake v. Federal Way Cycle Ctr., 40 Wn. App. 302, 308, 698 P.2d 578, review denied.
10
     104 Wn.2d 1005 (1985).
11
          4.4       Collection agencies and debt collection are regulated in Washington by the CAA.
12
          4.5       HWI is a licensed Washington collection agency and is a “licensee” for purposes
13
     of the CAA. HWI’s business is the collection of debts from consumers.
14
          4.6       The amounts HWI claims Plaintiffs owe or owed is a “debt” under the CAA
15
     because it is an “obligation for the payment of money or thing of value arising out of any
16
     agreement or contract, express or implied.” RCW 19.16.110(2).
17
          4.7       Plaintiffs are “debtors” as defined by RCW 19.16.100(7) because HWI alleged
18
                                 19
     that Plaintiffs owe a “claim.
19
          4.8       Washington’s legislature has declared that violations of RCW 19.16.250 of the
20
     CAA by a collection agency are unfair acts or practices or unfair methods of competition in the
21
     conduct of trade or commerce and are perse violations of the CPA(RCW 19.86 et seq.). RCW
22
     19.16.440.
23

24    COMPLAINT-7                                                               Leonard Law
                                                                       3614 California Ave. SW,#151
                                                                         Seattle, Washington 98116
                                                                             Ph.(206)486-1176
                                                                             Fx.(206)458-6028
                Case 2:21-cv-00825-RSL Document 1-2 Filed 06/18/21 Page 8 of 11




 1        4.9        Washington’s Supreme Court has declared that violations of a debt collection

 2   regulation are per se violations of the CPA that implicate the public interest. Panag v. Farmers

 3   Ins. Co. of Washington, 166 Wn.2d 27, 53, 204 P.3d 885 (2009).

 4        4.10      HWI violated RCW 19.16.250(13),(15),(16) and (21) when it communicated

 5   with the Plaintiffs and attempted to collect amounts not actually due.

 6        4.11      HWI’s acts in violation of the CAA caused Plaintiffs harm in their business or

 7   property.

 8        4.12      Because HWI committed per se violations of the CPA,it is liable to Plaintiffs for

 9   the damages that the illegal conduct caused, treble those damages up to $25,000, and Plaintiffs’

10   attorneys’ fees and costs incurred in this action. RCW 19.86.090.

11        4.13      There is a strong likelihood that HWI will continue to engage in the illegal

12   conduct herein warranting an injunction against HWI’s violative conduct toward the Plaintiffs

13   and other Washington residents.

14                                      V.      SECOND CLAIM
       Violation of the Washington Consumer Protection Act—Unfair or Deceptive Practices
15
                                             RCW 19.86 et seq.

16        5.1       Plaintiffs reallege and incorporates herein the above allegations.

17        5.2       To prove a violation of the CPA,a plaintiff must demonstrate the following five

18
     elements: “(1)[an] unfair or deceptive act or practice;(2) occurring in trade or commerce;(3) a

19   public interest impact;(4)[an] injury to plaintiff in his or her business or property;[and](5)

20   causation.” Hangman Ridge Training Stables v. Safeco Title Ins. Co., 105 Wn.2d 778, 780, 719

21   P.2d531 (1986).

22

23

24    COMPLAINT -8                                                               Leonard Law
                                                                         3614 California Avc. SW,#151
                                                                           Seattle, Washington 98116
                                                                               Ph.(206)486-1176
                                                                               Fx.(206)458-6028
                Case 2:21-cv-00825-RSL Document 1-2 Filed 06/18/21 Page 9 of 11




 1        5.3        HWI’s collection and attempted collection of amounts not legally owed is unfair

 2   or deceptive.

 3        5.4        HWI’s actions affect the public interest both because it collects debts from

 4   Washington consumers each year and because debt collection practices that violate regulations of

 5   the collection industry affect the public interest generally.

 6        5.5        HWI’s collection conduct occurs in its trade or commerce, which is the collection

 7   of debts.

 8        5.6        HWI’s illegal efforts to collect from Plaintiffs amounts they do not owe caused

 9   injury to Plaintiffs’ business or property in an amount to be proven at trial.

10        5.7        Because HWI’s conduct is capable of repetition, it should be enjoined from all

11   future collection in Washington state that involves the conduct alleged herein.

12                                        VI.    THIRD CLAIM
                            Violation of the Fair Debt Collection Practices Act
13                                         15 U.S.C. 1692 et seq.

14        6.1        Plaintiffs reallege and incorporate herein the above allegations.

15        6.2        The FDCPA regulates the debt collection activity of debt collectors seeking to

16   collect from consumers.

17        6.3        The FDCPA is a strict liability statute.

18        6.4        The FDCPA regulates the collection activities of HWI alleged in this Complaint.

19        6.5        The FDCPA broadly prohibits “any conduct the natural consequence of which is

20   to harass, oppress, or abuse any person in connection with the collection of a debt.” 15 U.S.C. §

21   1692d.

22

23

24    COMPLAINT -9                                                               Leonard Law
                                                                         3614 California Ave. SW,#151
                                                                           Seattle, Washington 98116
                                                                               Ph.(206)486-1176
                                                                               Fx.(206)458-6028
             Case 2:21-cv-00825-RSL Document 1-2 Filed 06/18/21 Page 10 of 11




 1        6.6        The FDCPA broadly prohibits “the use of any false, deceptive, or misleading

 2   representation or means in connection with the collection of any debt.” 15 U.S.C. § 1692e.

 3        6.7       The FDCPA prohibits “[T]he false representation of(A)the character, amount, or

 4   legal status of any debt.” 15 U.S.C. § 1692e(2)(A).

 5        6.8
                    The FDCPA prohibits debt collectors from “threat[ening] to take any action that

 6   cannot legally be taken or that is not intended to be taken.” 15 U.S.C. § 1692e(5).

 7        6.9       The FDCPA prohibits debt collectors from reporting amounts to credit reporting

     agencies as being owed, when that amount is not actually owed. 15 U.S.C. § 1692e(8).

 9        6.10      The FDCPA prohibits “the use of any false representation or deceptive means to

10   collect or attempt to collect any debt or to obtain information concerning a consumer.     15

11   U.S.C. § 1692e(10).

12        6.11
                    The FDCPA broadly prohibits debt collectors from “us[ing] unfair or

13   unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f

14        6.12
                    In addition to its broad prohibition, the FDCPA specifically prohibits “[t]he

15   collection of any amount(including any interest, fee, charge, or expense incidental to the

16   principal obligation) unless such amount is expressly authorized by the agreement creating the

17   debt or permitted by law.” 15 U.S.C. § 1692f(l).

18        6.13      HWI’s collection conduct described herein violated the FDCPA,including all of

19   the sections and subsections listed herein.

20        6.14      As a proximate result of the actions and/or omissions of HWI Plaintiffs have

21   suffered actual damages, stress, anxiety, frustration, and anger.

22

23

24    COMPLAINT-10                                                               Leonard Law
                                                                         3614 California Ave. SW,#151
                                                                           Seattle, Washington 98116
                                                                               Ph.(206)486-1176
                                                                               Fx.(206)458-6028
             Case 2:21-cv-00825-RSL Document 1-2 Filed 06/18/21 Page 11 of 11




 1       6.15       Under the FDCPA,HWI is liable to Plaintiffs for their actual damages (including

 2   emotional distress), any additional damages as the court may allow, and the costs of the action,

 3   together with a reasonable attorneys’ fees as determined by the court. 15 U.S.C. § 1692k(a).

 4       6.16       HWI’s violations of the FDCPA are per se violations of the CPA.

 5                                   Vn.    PRAYER FOR RELIEF

 6      WHEREFORE,Plaintiffs pray for judgment against HWI as follows:

 7
                a. Actual damages in an amount to be fully proven at trial;

                b. Treble damages under the Washington CPA RCW 19.86.090;
 9
                c. Statutory damages under the FDCPA, 15 U.S.C. §1692k(a)(2)(A);

10
                d. Injunctive reliefenjoining HWI from engaging in the unlawful conduct described
11
                    herein;
12
                e. Prejudgment interest;

13
                f. Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), RCW
14
                    19.86.090;
15
                g- For such other relief as may be just and equitable.
16
     DATED this 6th day of May 2021.
17
                                                  s/ Sam Leonard
18
                                                  Sam Leonard, WSBA #46498
                                                  Leonard Law
19
                                                 3614 California Ave. SW,#151
20                                                Seattle, Washington 98116
                                                  Ph: 206-486-1176
21                                                Fx: 206-458-6028
                                                  Email: sam@seattledebtdefense.com
22
                                                 Attorneyfor Plaintiffs
23

24   COMPLAINT -11                                                               Leonard Law
                                                                         3614 California Ave. SW,#151
                                                                           Seattle, Washington 98116
                                                                               Ph.(206)486-1176
                                                                               Fx.(206)458-6028
